Citation Nr: 0619924	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for a left upper 
clavicle scar, status post removal of basal cell carcinoma 
(BCC).

4.  Entitlement to a compensable rating for a left upper 
anterior arm scar, status post removal of BCC.

5.  Entitlement to a compensable rating for a left posterior 
shoulder scar, status post removal of BCC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in November 2001 and March 2002.  In July 2003, the 
veteran indicated that he wanted a videoconference hearing; 
he failed to appear for such hearing scheduled in April 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

In April 2003 the RO issued the statement of the case (SOC).  
In June 2003, prior to certification and transfer of the 
record to the Board. the RO received additional relevant 
evidence.  When this happens, the RO must review the evidence 
and issue a supplemental SOC (SSOC) unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal (or unless the appellant waives initial RO review).  
38 C.F.R. § 19.37(a) (2005).  Here, as noted, the evidence 
received is pertinent, and the veteran has not waived RO 
review.  Therefore, the case must be returned to the RO for 
consideration of the additional evidence and issuance of an 
SSOC.

In addition, further development is needed prior to the 
Board's adjudication of the matters on appeal.  

Regarding the veteran's lumbar disability, the criteria for 
rating disabilities of the spine were revised effective 
September 26, 2003.  From their effective date, the veteran 
is entitled to rating under the revised criteria.  The 
veteran has not been advised of the revised criteria, nor has 
the RO reviewed the claim for increase in light of the 
revised criteria.  As the veteran's only VA spine examination 
was in October 2000, another examination that takes into 
consideration the revised criteria is needed.

In October 2000, the veteran also underwent a skin 
examination.  However, the examination report is inadequate 
for rating purposes.  The examination did not address whether 
or not the scar on the left posterior shoulder was tender or 
painful (failure to address such symptoms may not be 
interpreted as that they do not exist).  Furthermore, the 
criteria for rating scars/skin disorders were likewise 
revised during the evaluation period; and from their 
effective date the veteran is entitled to a rating under the 
revised criteria.  Here, the SOC does not reflect that the 
new rating criteria were considered by the RO (and any 
examination for the scars should encompass the revised 
criteria).   

Also, the record reflects that the veteran receives regular 
private treatment for his skin disorders.  However, what 
appear to be only partial treatment records have been 
associated with the claims file.

A May 2003 private audiogram has been added to the evidence.  
However, the findings were not interpreted.  The veteran's 
hearing acuity has not been officially evaluated since 
October 2000.  Since the private audiometry purportedly 
reflects increased hearing disability, updated official 
audiometry is indicated.

Furthermore, in Dingess/Hartman, supra, the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include regarding degree 
of disability and effective date of disability).  Here, the 
veteran has still not been provided notice regarding the 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Notably, all of the issues on appeal involve disagreement 
with an initial rating assigned with the grant of service 
connection (as opposed to a new claim for increase).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the revisions in the 
criteria for rating disabilities of the 
skin and spine, and notice regarding the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.  He should have 
the opportunity to respond.

2.  With his assistance (i.e., by 
furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
records of private treatment the veteran 
received for his lumbosacral spine, 
bilateral hearing loss, and skin 
disorders since August 1999.  

3.  The RO should then arrange for a VA 
orthopedic, examination to determine the 
current severity of the veteran's 
lumbosacral strain.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  The 
examiner should be provided copies of the 
current criteria for rating spine 
disorders, the criteria in effect prior 
to September 26, 2003, and those in 
effect prior to September 23, 2002.  The 
clinical findings reported must include 
findings sufficient to rate the 
disability under each set of criteria, 
both current and those previously in 
effect.  Any studies deemed necessary 
should be completed.  

4.  The RO should also arrange for a VA 
skin disorders examination to determine 
the nature and severity of the veteran's 
BCC scars.  The examiner should be 
provided copies of the revised and prior 
criteria for rating skin disorders/scars 
and the veteran's claims file.  The 
examiner should review the claims file, 
and provide findings sufficient to rate 
the scars under both the prior and the 
current rating criteria.   

5.  The RO should also arrange for an 
audiologic evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's hearing loss 
disability.  The examiner should also 
review the May 2003 private audiogram and 
comment on the findings (i.e., whether 
they are consistent with VA audiometric 
studies).

6.  The RO should the review the entire 
record and readjudicate the claims.  If 
any remains denied, an appropriate SSOC 
should be issued, and the veteran and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

